DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8-12, 14-15, 17, and 19-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, of the closest prior arts Sun (US 20180279303 A1) discloses “A system comprising: one or more processors; memory coupled to the one or more processors, the memory including one or more modules that are executable by the one or more processors to…” in paragraph 11; “…the base station node including a first cell that is configured for communications via a first spectrum and a second cell that is configured for communications via a second spectrum…” in paragraph 7; “determine a select number of subframes on the second cell for configuration as Multicast Broadcast Single Frequency Network (MBSFN) subframes to support communications via the first spectrum…” in paragraph 69 and 86; and “generate spectrum sharing data for delivery to the base station node to dynamically configure the select number of subframes to support communications via the first spectrum” in paragraph 108. However, Sun does not explicitly disclose “identify bandwidth allocation criteria for spectrum sharing at a base station node”, the use of the bandwidth allocation criteria, “retrieve, from a data repository, historical network traffic data associated with the first cell and the second cell; and determine a bandwidth requirement for communications via the first cell and the second cell, based at least in part on the historical network traffic data”. Kodaypak (US 20180359337 A1) discloses the missing features “identify bandwidth allocation criteria for spectrum sharing at a base station node” and using the bandwidth allocation criteria in paragraph 52 and would be obvious for one of ordinary skill in the art to combine with Sun because utilizing bandwidth allocation criteria  allows more optimized allocation of resources, thereby enhancing service efficiency. However, Kodaypak also does not disclose “retrieve, from a data repository, historical network traffic data associated with the first cell and the second cell; and determine a bandwidth requirement for communications via the first cell and the second cell, 
Regarding claim 15, Sun discloses  “One or more non-transitory computer-readable media storing computer-executable instructions that, when executed on one or more processors, cause the one or more processors to perform acts comprising…” in paragraph 11;  “determining a select number of subframes on a second cell of the base station for configuration as Multicast Broadcast Single Frequency Network (MBSFN) subframes to support communications via the first spectrum…” in paragraphs 69 and 86; and “generating spectrum sharing data for delivery to the base station node to dynamically configure the select number of subframes to support communications via the first spectrum.” In paragraph 108. However, Sun does not explicitly disclose “determining a remaining resource capacity of a first cell of a base station node; monitoring real-time network traffic at the base station node” nor that the number of MBSFN subframes based on “the remaining resource capacity being less than a predetermined threshold”. The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 15 obvious, over any of the prior art of record, alone or in combination. Claims 17 and 19-24 depend on claim 15 and are allowable based on their dependence to claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/Primary Examiner, Art Unit 2412